ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicant’s proposed amendment dated May 27, 2022, will not be entered because it presents limitations that have not been previously presented.  The new limitations of newly proposed claims 21 and 22 directed to an “expansion ratio” and “one or more intercalants” have not been previously presented and would require new search and consideration.
Response to Arguments
 Applicant’s arguments in the remarks dated May 27, 2022, regarding the rejection of claim 1 has been fully considered but are not found to be persuasive for the following reasons.
At pages 6 and 7 of the remarks, applicant argues that the obviousness rejection should be withdrawn because US 2006/0229404 (“Lechtenboehmer”) teaches that expanded graphite is incorporated into an elastomeric matrix (i.e., by mixing with monomers and then polymerizing).  (Lechtenboehmer, ¶ 9).  Applicant goes on to argue that this is different from what appears in claim 1 because claim 1 includes process a step where unexpanded (i.e., expandable) graphite is combined with a vulcanizable polymer.  This argument has been fully considered but is not found to be persuasive.
In Lechtenboehmer, the term “intercalated graphite” refers to the unexpanded graphite and the terms “exfoliated graphite” and “exfoliated graphite intercalated with an elastomer” refer to an expanded graphite.  (Id. ¶ 4, 9).  The examiner agrees with applicant that Lechtenboehmer appears to teach that the graphite is expanded before it is incorporated into the elastomeric matrix.  (Id. ¶ 9).  The examiner also agrees with applicant that this is different than the product-by-process step (i) of claim 1 where the unexpanded graphite (i.e., expandable graphite) is included in a composition with vulcanizable polymer.  However, the fact that this step is a product-by-process step is what makes applicant’s argument unpersuasive.  
Claim 1 is directed to a “tire component.”  The claim does not specify whether the graphite used in the process of making the tire component remains “expandable” or whether it is “expanded” (e.g., in an unclaimed step that is permitted by the “comprising” transitional phrase).  Thus, the broadest reasonable interpretation of claim 1 encompasses a tire component with expandable graphite as well as a tire component with expanded graphite, and there is no indication that Lechtenboehmer’s expansion of the graphite prior to incorporating it into the elastomer (i.e., vulcanizable polymer) would give rise to a structure materially different from the structure that would arise from expanding the graphite after incorporating it into the elastomer, a structure falling within the scope of claim 1.
As to the broadly claimed 0.5 to 40 phr of the “expandable graphite” in product-by-process step (i) of claim 1, the examiner maintains that the term “expandable graphite” is used in the specification to include materials broader than just elemental carbon.  (See Office Action dated March 24, 2022, paragraph bridging pages 7 and 8, citing ¶ 25 of the original disclosure).  Accordingly, the fact that the 20 to 60 phr of the graphite form taught by Lechtenboehmer at ¶ 22 contains more than just elemental carbon does not distinguish the claim over Lechtenboehmer.  Further, the fact that the graphite referred to at ¶ 22 of Lechtenboehmer is in expanded form does not distinguish claim 1 over Lechtenboehmer because one of ordinary skill in the art would understand that the term “phr” refers to a measure of weight, and whether or not graphite is expanded or unexpanded (i.e., expandable) would not substantially affect its weight (i.e., 20 to 60 phr of unexpanded graphite would give rise to 20 to 60 phr of expanded graphite).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767